Winslow, C. J.
There is really little call for an opinion in this case. The questions of the special verdict fully and fairly covered the issues in the case, the answers were based on sufficient evidence and amply supported the judgment. The charge was fair and essentially correct. Complaint is made because the trial judge, after telling the jury that the law requires towns to keep their highways in a reasonably safe condition for travel by night or day, said that the law did not undertake to define what constitutes a safe highway, but the jury were to apply their experience and judgment to-the existing circumstances in each case and say whether the-highway was reasonably safe. It is said that this instruction informed the jury of the effect of their answers and allowed the jury to base an answer on their own knowledge and not upon the evidence in the case. Neither objection is substantial. It was entirely proper for the jury to know that towns-are required to keep their highways in a reasonably safe condition. Most' intelligent jurymen know that fact before they go into the jury box, and they certainly know it after listening to the trial of a highway injury case. It was also proper to say that the jury were to decide whether the highway was reasonably safe or not by applying their own judgment and experience to the existing circumstances. It would have been a little more accurate to have said “the existing circumstances as shown by the evidence,” but we have no doubt that the jury so understood the instruction.
Complaint is also made because the court charged the jury in connection with the second question that if the same unsafe condition and danger existed continuously for three weeks in substantially the same form and to the same extent and degree, then the lack of reasonable safety may be deemed continuous even though storms and drifting may have changed in some respects the physical condition or even caused the traveled track to be gradually shifted. We find no error in this. It would rarely be possible to point to an instance *179where an accumulation of snow or ice existed for three weeks in exactly the same condition in any winter. There will always he slight variations during such a period, and when the legislature provided that a recovery might he had for damages sustained by reason of an accumulation of snow or ice, provided the same had existed for three weeks, they must have meant that it had existed in substantially the same form and degree though subject to those natural changes inevitable in our climate which have not materially affected its dangerous character.
The boom-stick had nothing to do with the unsafe condition of the highway, had no proximate relation to the accident, and hence there was no error in directing a verdict for the defendant Gillette.
There are no other errors alleged which we deem worthy of specific treatment. The appellant printed neither the evidence nor an abridgment thereof in the case, although it makes several contentions based upon the evidence, notably the contention that a verdict should have been directed for the defendant. This is a clear violation of Rule 6 of the rules of this court. We might on that account have refused to consider any of the questions referred to. .We have, however, examined the record-to satisfy ourselves that injustice has not been done.
By the Court. — Judgment affirmed, with costs in favor of the respondent Lindquist against the appellant town; the respondent Gillette to recover only the cost of printing brief against the appellant.